Name: Council Regulation (EEC) No 1503/76 of 21 June 1976 concluding the commercial cooperation Agreement between the European Economic Community and the Islamic Republic of Pakistan
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  cooperation policy;  European construction
 Date Published: nan

 28.6.1976 EN Official Journal of the European Communities L 168/1 COUNCIL REGULATION (EEC) No 1503/76 of 21 June 1976 concluding the Commercial Cooperation Agreement between the European Economic Community and the Islamic Republic of Pakistan THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 114 thereof, Having regard to the recommendation from the Commission, Whereas the Commercial Cooperation Agreement negotiated between the Community and the Islamic Republic of Pakistan should be concluded, HAS ADOPTED THIS REGULATION: Article 1 The Commercial Cooperation Agreement between the European Economic Community and the Islamic Republic of Pakistan, the text of which is annexed to this Regulation, is hereby concluded on behalf of the Community. Article 2 The President of the Council shall notify the other Contracting Party, in accordance with Article 15 of the Agreement, of the completion, as regards the Community, of the procedures necessary for the entry into force of this Agreement (1). Article 3 The Community shall be represented on the Joint Commission provided for in Article 8 of the Agreement by the Commission of the European Communities, assisted by representatives of the Member States. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1976. For the Council The President J. HAMILIUS (1) The exchange of instruments of notification of the completion of the procedures necessary for the entry into force of the Commercial Cooperation Agreement between the European Economic Community and the Islamic Republic of Pakistan, signed at Brussels on 1 June 1976, having taken place on 25 June 1976 at Brussels, the Agreement will enter into force, in accordance with its Article 15, on 1 July 1976.